NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10376

              Plaintiff - Appellee,               D.C. No. 1:10-cr-00206-AWI

    v.
                                                  MEMORANDUM*
 KWAN YONG CHOI,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                               Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Kwan Yong Choi appeals from the district court’s judgment and challenges

the 36-month sentence imposed following his guilty-plea convictions for money

laundering and aiding and abetting, in violation of 18 U.S.C. §§ 1956(a)(1) and 2.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Choi contends that the district court procedurally erred by failing to explain

adequately the extent of its downward departure under U.S.S.G § 5K2.23. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record, taken as a whole, reflects that

the district judge “considered the parties’ arguments and [had] a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S. 338, 356 (2007).

      Choi further contends that his sentence is substantively unreasonable in light

of the alleged procedural error and his having already been punished for the

underlying criminal conduct in South Korea. The district court did not abuse its

discretion in imposing Choi’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including Choi’s

criminal history in Korea and the substantial financial and emotional impact of his

crime on the victims. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                         2                                     14-10376